John A. Fogleman, Justice, concurring. I concur in the result because I agree that there was error in the exclusion of the testimony of the fire chief. I must add that I concur only because of Megee v. Reed, 252 Ark. 1016, 482 S.W. 2d 832, and the fact that the reversal on the exclusion of evidence did dictate a new trial. I still am unable to accept the holding that the doctrine of res ipsa loquitur is applicable in a case such as this. And until there is at least some reliable empirical data to support the presently untenable assumption that fires in a building do not ordinarily occur in the absence of negligence on the part of the person in control of a building, I will find it difficult. It may well be that data available would show that the majority of fires are caused by someone’s negligence. But I have been unable to find anything that would indicate that even the majority of negligent fires are caused by negligence of one in charge of the building where the fire occurred. If the fire is attributable to defective electrical wiring, burning cigarettes, defective appliances or equipment or other such causes arising from negligence, it is just as probable that the negligence was that of someone else as it is that the negligence was attributable to the person controlling the premises. Since I am not aware of any indication to the contrary, I must adhere to the views expressed in my dissent in Megee. I further disagree with the premise that there was a jury issue on specific negligence, because I find no evidence that the negligence relied on was the proximate cause of the fire. The net result of Megee and this case gives rise to a presumption that a bailee of personal property stored on his premises insures it against fire loss or damage.